In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1449V
                                         UNPUBLISHED


    MARITZA SERRANO,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: April 24, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Roberto Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION AWARDING DAMAGES1

       On September 21, 2018, Maritza Serrano filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA resulting from adverse
effects of an influenza vaccination received on October 21, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 21, 2020, Respondent filed a joint Rule 4(c) report and proffer on award
of compensation (“Proffer”). On April 24, 2020, a ruling on entitlement was issued,
finding Petitioner entitled to compensation for SIRVA. The April 21, 2020 Proffer
indicated that Petitioner should be awarded $107,500.00. Proffer at 3. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $107,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2